Case 1:19-cv-06994-PKC Document 13 Filed 09/13/19 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York [=]

 

- MILLER, ET AL )
Plaintiff )
V. ) Case No. 1:19-cv-06994
PARTICIPATORY SAFETY, INC., ET AL __ )
Defendant )
APPEARANCE OF COUNSEL
A Bo The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Participatory Safety, Inc. _ ee

Date: _ 09/13/2019

 

_Joelle A. Milov (JMOSO7)

Printed name and bar number
Cowan, Liebowitz & Latman, P.C.
114 West 47th Street
New York, NY 10036

Address

jam@cll.com
E-mail address

(212) 790-9200 _

Telephone number

(212) 575-0671
FAX number
